IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


ROBERT DESHIELDS,                            : No. 72 EM 2018
                                             :
                    Petitioner               :
                                             :
                                             :
             v.                              :
                                             :
                                             :
COMMONWEALTH COURT OF                        :
PENNSYLVANIA,                                :
                                             :
                    Respondent               :

                                       ORDER



PER CURIAM

      AND NOW, this 20th day of August, 2018, the Application for Leave to File Original

Process is GRANTED, and the Petition for Writ of Mandamus is DENIED.